                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3   SYNCHRONOSS TECHNOLOGIES,                       )
     INC.,                                           )            16-cv-00119-HSG
                                                                  16-cv-00119-HSG
                                                         Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
              v.
                                                     )   PRO HAC VICE
 6   DROPBOX INC., et al.,                           )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7
                                     Defendant(s).   )
                                                     )
 8
         I, Heather Khassian                      , an active member in good standing of the bar of
 9    Texas                        , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Synchronoss Technologies, Inc.               in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                Sarah S. Eskandari                      an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    1221 McKinney Street, Suite 1900                    One Market Place, Spear Tower, 24th Floor
      Houston, TX 77010                                   San Francisco, CA 94105
14
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (713) 658-4600                                      (415) 882-5087
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    heather.khassian@dentons.com                        sarah.eskandari@dentons.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 24055902     .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 10/02/18                                               Heather Khassian
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Heather Khassian                           is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 10/23/2018
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
                STATE BAR OF TEXAS


Office of the Chief Disciplinary Counsel

August 17, 2018



Re: Ms. Heather Megan Fuller Khassian, State Bar Number 24045902


To Whom It May Concern:

This is to certify that Ms. Heather Megan Fuller Khassian was licensed to practice law in Texas on
November 05, 2004, and is an active member in good standing with the State Bar of Texas. "Good
standing" means that the attorney is current on payment of Bar dues; has met Minimum Continuing
Legal Education requirements; and is not presently under either administrative or disciplinary
suspension from the practice of law.


This certification expires 30 days from the date, unless sooner revoked or rendered invalid by
operation of rule or law.


Sincerely,




Linda A. Acevedo
Chief Disciplinary Counsel
LA/web




   P.O. BOX 12487, CAPITOL STATION, AUSTIN, TEXAS 78711-2487, 512.427.1350; FAX: 512.427.4167
